 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    APRIL PREMO WILLIAMS,                             Case No. 1:21-cv-848-AWI-HBK
12                         Plaintiff,
13           v.                                         ORDER DIRECTING PLAINTIFF TO PAY THE
                                                        FILING FEE OR SUBMIT AN IN FORMA
14    FANNIE MAE, BANK OF AMERICA,                      PAUPERIS APPLICATION
      FHFA, ADRIANA RODRIQUEZ, HUGH
15    FRATER, BRIAN MOYNIHAN, MARK
      CALABRIA
16
                           Defendants.
17

18

19

20          The matter comes before the court upon sua sponte review of the file. Plaintiff April

21   Premo initiated this action by filing a pro se complaint on May 26, 2021. (Doc. No. 1). Plaintiff

22   neither accompanied the complaint with the requisite $402.00 filing fee nor an application for

23   leave to proceed in forma pauperis under 28 U.S.C. § 1915. (See docket).

24          Accordingly, it is ORDERED:

25          1. Within twenty-one (21) days of the date of this order, Plaintiff shall either submit the

26                attached application to proceed in forma pauperis, completed and signed, or in the

27                alternative, pay the $402.00 filing fee for this action.

28          2. No requests for extension will be granted without a showing of good cause.
                                                          1
 1            3. Plaintiff is warned that a failure to comply with this order may result in dismissal of

 2               this action.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:      June 1, 2021
 6                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
